Exhibit 10.13

WHITING PETROLEUM CORPORATION

RESTRICTED STOCK unit award AGREEMENT (CASH-SETTLED)

(Officer Form)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of [•], 20[•], by and between Whiting Petroleum Corporation, a
Delaware corporation with its principal offices at Denver, Colorado
(the “Company”), and the employee of the Company or one of its affiliates whose
signature is set forth on the signature page hereof (the “Participant”).

W I T N E S S E T H :

WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2013 Equity
Incentive Plan (the “Plan”), which permits the Company to issue equity-based
awards to certain key salaried employees and non-employee directors of the
Company and any affiliate of the Company; and

WHEREAS, the Participant is an employee of the Company or one of its affiliates,
and the Company desires such person to remain in such capacity and wishes to
provide such person with the opportunity to receive monetary payments based on
the value of the Company’s shares of common stock (the “Shares”) to align the
personal interests of the Participant with the interests of shareholders and the
success of the Company.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1. Award of RSUs. Subject to the terms and conditions set forth herein, the
Company hereby awards the Participant the number of restricted stock units set
forth on the signature page hereof (the “RSUs”).

2. Vesting. Subject to Sections 4, 5 and 12, one-third of the RSUs shall vest on
each of the first, second, and third anniversaries of the Grant Date specified
on the signature page hereof.

3. Settlement.  As soon as reasonably practicable (but no more than thirty (30)
days) after each vesting date or event (in the case of Sections 4 and 12), the
Company will pay to the Participant an amount in cash equal to the product of
(a) the number of RSUs that vested on such date or event and (b) the Fair Market
Value (as defined in the Plan) of a Share on the vesting date.  Notwithstanding
the foregoing, if the RSUs are deferred compensation subject to Section 409A of
the Code, and if the Participant is a “specified employee” as of the date of his
or her “separation from service” (as those terms are defined in Section 409A of
the Code), then any payment that would otherwise be made upon the date of the
Participant’s separation from service or within the first six (6) months
thereafter will not be made on the originally scheduled date and will instead be
made on the date that is six (6) months and one day after the date of the
Participant’s separation from service, but only if such delay in the payment is
necessary to avoid the imposition of additional taxation on the Participant in
respect of the amounts subject to this Agreement under Section 409A of the Code.

4. Retirement or Death Following Retirement-Eligibility.  If the Participant’s
employment is terminated by Retirement (as defined below) or as a result of the
Participant’s death when the Participant is Retirement eligible, then the RSUs
shall become 100% vested as of the date of such termination of employment,
unless the RSUs were previously forfeited under the terms of this
Agreement.  “Retirement” shall mean the termination of the Participant’s
employment (a) following the Participant’s having reached the age of sixty (60)
with at least ten (10) years of service as an employee of the Company or one of
its affiliates and (b) at a time when Participant’s employment could not have
been terminated for Cause (as defined in the Executive Employment and Severance
Agreement between the Participant and the Company).

5. Other Termination of Employment or Death Prior to Retirement Eligibility. If
the Participant’s employment with the Company and its affiliates is terminated
for any reason other than the Participant’s Retirement or the Participant’s
death following Retirement eligibility (including death prior to Retirement
eligibility), then all RSUs that have not vested as of the date of termination
shall be forfeited as of the date on which such termination occurs.

6. Rights as a Shareholder; Dividend Equivalents.  The Participant shall not
have any rights of a shareholder with respect to the Shares underlying the RSUs
(including, without limitation, any voting rights or any right to dividends).
If, however, after the Grant Date and prior to the settlement date, a record
date with respect to a cash dividend on the Shares occurs, then on the date that
such dividend is paid to Company shareholders the Participant shall be credited
with “dividend equivalents” in an amount equal to the dividends that would have
been paid to the Participant if the Participant owned a number of Shares equal
to the number of outstanding






RSUs hereunder as of such record date. The dividend equivalents will be deemed
to be reinvested in additional restricted stock units (determined by multiplying
the cash dividends paid by the Fair Market Value of a Share on the dividend
payment date) and will be subject to the same terms and conditions, and shall
vest and be paid or be forfeited (if applicable) at the same time as the RSUs to
which they are attributable.

7. Tax Withholding. All payments due hereunder shall be reduced for any
applicable federal, state, or local income or other withholding taxes due by
reason of the grant, vesting or settlement of the RSUs.

8. No Right to Employment or Service. Nothing in this Agreement shall confer
upon the Participant any right to continue in the employment or service of the
Company or any affiliate, or interfere with or limit in any way the right of the
Company or an affiliate to terminate the Participant’s employment or service at
any time.

9. Interpretation by Committee. The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”) in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded restricted stock units.

10. Transferability.  The Participant may not transfer any interest in the RSUs
other than under the Participant’s will or as required by the laws of descent
and distribution.  The RSUs also may not be pledged, attached, or otherwise
encumbered.  Any purported assignment, alienation, sale, transfer, pledge,
attachment or encumbrance of the RSUs in violation of the terms of this
Agreement shall be null and void and unenforceable against the Company or its
successors. 

11. Miscellaneous. 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed therein between residents thereof.

(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d) Any notice, filing or delivery hereunder or with respect to the RSUs shall
be given to the Participant at either his or her usual work location or his or
her home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1700 Broadway, Suite 2300, Denver, Colorado
80290-2300, Attention: Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

(e) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant and the Participant’s heirs and legal
representatives.

(f) This Agreement is subject in all respects to the terms and conditions of the
Plan.

12. Change of Control. Notwithstanding any other provision to the contrary
contained in this Agreement, effective upon a Change in Control (as defined in
the Plan), the RSUs shall become 100% vested as of the date of such Change in
Control, unless the RSUs were previously forfeited under the terms of this
Agreement.

[Signature page follows]

 










IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.

 

 

 

 

 

 

 

 

﻿

 

 

COMPANY

 

PARTICIPANT

WHITING PETROLEUM CORPORATION

 

 

By:

 

 

 

﻿

 

 

 

 

No. of Restricted

Stock Units:

 

﻿

 

 

Grant Date:

[•], 20[•]

 

﻿

 



